This is an action for actionable negligence, brought by plaintiff, Luther Honeycutt, against defendant, Jim Brown.
The issues submitted to the jury and their answers thereto were as follows:
"1. Was the plaintiff injured by the negligence of the defendant, as alleged in the complaint? Answer: Yes. *Page 830 
"2. Did the plaintiff contribute to his own injury, as alleged in the answer? Answer: No.
"3. Did the plaintiff assume the risk of his injury, as alleged in the answer? Answer: No.
"4. What damages, if any, is the plaintiff entitled to recover? Answer: $400."
Defendant excepted to the judgment, assigned several errors and appealed to the Supreme Court.
We have heard the arguments of counsel, read the evidence carefully, considered the assignments of error and examined the briefs. We think the charge unusually full and explicit, and the law carefully applied to the facts. The briefs of the parties cite no authorities. The only material assignment of error on part of defendant was the motion for judgment as in case of nonsuit. C.S., 567. We think, under all the facts and circumstances of the case, there was sufficient evidence to be submitted to the jury. The probative force was for them. There was no new or novel proposition of law in the case. In law we can find
No error.